11-5379-cr
United States v. Lundquist


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT



                                        August Term 2012

         (Argued:            February 27, 2013        Decided:    September 9, 2013)

                                       Docket No. 11-5379-cr




                                   UNITED STATES OF AMERICA,

                                                      Appellee,

                                                 v.

                                        AVERY LUNDQUIST,

                                                      Defendant-Appellant.




Before:
                                  CHIN and LOHIER, Circuit Judges,
                                   and GARDEPHE, District Judge.




             The Honorable Paul G. Gardephe, United States District Judge for the
Southern District of New York, sitting by designation.
             Appeal from an order of the United States District Court for the

Northern District of New York (Suddaby, J.), requiring defendant-appellant

Avery Lundquist to make restitution to a victim identified in an image of child

pornography found in his possession. The district court concluded that

Lundquist proximately caused $29,754.19 of the victim's losses, but held that he

was jointly and severally liable, along with all others convicted of possessing the

victim's images, for the victim's total loss of $3,381,159.

             AFFIRMED IN PART, VACATED IN PART, AND REMANDED.




                           RICHARD A. FRIEDMAN (Lanny A. Breuer, Assistant
                                Attorney General, Gregory D. Andres, Acting
                                Deputy Assistant Attorney General, Richard S.
                                Hartunian, United States Attorney for the
                                Northern District of New York, Tamara
                                Thomson, Assistant United States Attorney, on the
                                brief), United States Department of Justice,
                                Washington, D.C., for Appellee.

                           JAMES P. EGAN (Lisa A. Peebles, Federal Public
                                 Defender, Melissa A. Tuohey, Assistant Federal
                                 Public Defender, on the brief), Federal Public
                                 Defenders, Syracuse, New York, for Defendant-
                                 Appellant.




                                          -2-
CHIN, Circuit Judge:

             In this case, defendant-appellant Avery Lundquist was convicted of

receiving and possessing child pornography. Among the images in his

possession was one of "Amy," the pseudonym for a young woman who was

sexually abused by her uncle when she was four years old. The uncle

photographed his abuse of Amy, and disseminated those images on the Internet.

             Amy is now in her twenties, and the pornographic images her uncle

took of her continue to be traded on the Internet. Some 113 individuals --

including Lundquist -- have been convicted of possessing images of her. The

questions presented are whether Lundquist may be ordered to make restitution

to Amy and, if so, in what amount.

             The district court (Suddaby, J.) concluded that Lundquist

proximately caused $29,754.19 of Amy's losses, but decided he should be held

jointly and severally liable, along with all others convicted of possessing Amy's

images, for her total losses of $3,381,159. We conclude that there was sufficient

evidence to support a finding of proximate cause and that the district court

reasonably estimated the share of Amy's losses to be attributed to Lundquist as

her total loss divided by the number of persons convicted of possessing her




                                        -3-
images at the time of the restitution request. The district court abused its

discretion, however, by including in its calculations losses that Lundquist could

not have proximately caused and by holding Lundquist jointly and severally

liable for harm caused by defendants who were not before the court.

Accordingly, we affirm in part, vacate in part, and remand for recalculation of

the amount of restitution.

                             STATEMENT OF THE CASE

A.    The Facts

      1.     Lundquist's Possession of Child Pornography

             On March 5, 2010, law enforcement found Lundquist in possession

of child pornography and arrested him. He later admitted that he had

downloaded the pornography from the Internet on or around February 14, 2010.

On December 22, 2010, he pled guilty to a two-count indictment charging him

with receiving and possessing child pornography, in violation of 18 U.S.C.

§ 2252A(a)(2)(A) and (a)(5)(B). The district court sentenced him principally to

210 months in prison. Among the images of child pornography in his possession

was an image of Amy.




                                        -4-
       2.    Amy's Images

             As noted above, Amy was sexually abused by her uncle when she

was four years old. He photographed his abuse of her and disseminated those

images on the Internet. In the late 1990s, law enforcement was able to track these

images back to her uncle and prosecute him for these crimes. He was convicted

of related charges in both federal and state court.

             Amy began undergoing psychological treatment for symptoms

resulting from her uncle's abuse in 1998, at age nine. At the time, Amy

responded so well to treatment that her therapist declared that she was "back to

normal" within a year and her treatment was discontinued. Joyanna Silberg,

Report of Psychological Consultation 2 (Nov. 21, 2008) [hereinafter 2008 Report].

In 2008, however, expert psychologist Joyanna Silberg, Ph.D., concluded that the

earlier prognosis was overly "optimistic" because Amy's symptoms had re-

emerged during her adolescence and her "history [had] conform[ed] to the

expected trajectory of victims like herself who experience early sexual abuse." Id.

at 2-3, 8.

             Among other factors causing the re-emergence of her symptoms, in

2005, when she was seventeen, Amy received her first notice that another person




                                        -5-
had been found in possession of the images that her uncle had created and

disseminated on the Internet. Since 2005, Amy has received hundreds of similar

notices.1 During a psychological evaluation conducted in 2008, Amy told Dr.

Silberg that she felt as if "each discovery of another defendant that has traded her

image re-traumatizes her again." Id. at 3. In her 2008 Report, Dr. Silberg

explained why Amy felt this way:

                     [R]ecovery from post-traumatic stress requires
                     foremost a sense of safety that the trauma is over
                     and that the past will not be replayed in the
                     present[.] Yet, a victim of child pornography
                     whose pictures remain present on the internet can
                     never really have that sense of safety, or
                     separation of the past and present. The past, in
                     fact continues to be repeated in the present over
                     and over again. . . .

                     Specifically, Amy's awareness of these pictures,
                     [and] knowledge of new defendants being
                     arrested become ongoing triggers to her.

Id. at 9 (citation omitted).

              After consulting with an attorney, Amy began to seek restitution

from persons convicted of possessing her images, pursuant to the mandatory


       1
             See United States v. Aumais, No. 08 Cr. 711, 2010 WL 3033821, at *5
(N.D.N.Y. Jan. 13, 2010), report and recommendation adopted by, 2010 WL 3034730
(N.D.N.Y. Aug. 3, 2010), aff'd in part and rev'd in part, 656 F.3d 147 (2d Cir. 2011).




                                             -6-
restitution provision in the Violence Against Women Act of 1994. Amy

submitted her first request for restitution in 2008 and has since submitted

requests in more than 100 cases. See United States v. Lundquist, 847 F. Supp. 2d

364, 375 (N.D.N.Y. 2011).2

       3.     Amy Learns About Lundquist

              After law enforcement agents arrested Lundquist on March 5, 2010,

they submitted the pornography found in his possession to the Child Victim

Identification Program of the National Center for Missing & Exploited Children

("NCMEC") for comparison with known child victims from other criminal

investigations.3 The NCMEC identified Amy in one of the images in Lundquist's




       2
                Amy's attempts to obtain restitution from defendants convicted of
possessing her images have generated public interest. See generally Mary Margaret
Giannini, Slow Acid Drips and Evidentiary Nightmares: Smoothing Out the Rough Justice of
Child Pornography Restitution With a Presumed Damages Theory, 49 Am. Crim. L. Rev. 1723
(2012); Melanie Reid & Curtis L. Collier, When Does Restitution Become Retribution?, 64
Okla. L. Rev. 653 (2012); Emily Bazelon, Money Is No Cure: The Price of a Stolen Childhood,
N.Y. Times Mag., Jan. 27, 2013, at MM22; John Schwartz, Child Pornography, and an Issue
of Restitution, N.Y. Times, Feb. 3, 2010, at A19.

       3      The National Center for Missing & Exploited Children ("NCMEC") is a
nonprofit organization that works with law enforcement, pursuant to Congressional
authorization, to "build a coordinated, national response to the problem of missing and
sexually exploited children, establish a missing children hotline and serve as the
national clearinghouse for information related to these issues." Nat'l Ctr. for Missing &
Exploited Children, http://www.missingkids.com/NCMEC (last visited Sept. 9, 2013);



                                           -7-
collection. The government then notified Amy of the pending proceedings

against Lundquist so she could assert her rights.4

              Between the dates of Lundquist's arrest and his guilty plea, Amy

visited Dr. Silberg twice for psychological re-evaluations. On August 17, 2010,

Amy met with Dr. Silberg to determine whether she was still suffering from the

symptoms documented in the 2008 Report. After this consultation, Dr. Silberg

concluded in a report dated October 21, 2010:

                     It is clear that many of the symptoms that Amy
                     evidenced in the initial evaluation [in 2008]
                     remain, and some have worsened. . . .

                     ...

                     She continues to have post-traumatic symptoms,
                     such as being triggered by the basement door at
                     her uncle's house. . . .

                     ...




see also Missing Children's Assistance Act, Pub. L. No. 98-473, div. II, § 660, 98 Stat. 2125
(1984) (codified as amended at 42 U.S.C. §§ 5771-80a).

       4
               It is unclear exactly when the government notified Amy about Lundquist,
but the district court found that this occurred sometime between March 5, 2010, when
Lundquist was arrested, and at the latest April 14, 2011, when Amy submitted her
request for restitution. See United States v. Lundquist, 847 F. Supp. 2d 364, 374 (N.D.N.Y.
2011).




                                            -8-
                   Amy continues to struggle with making academic
                   and vocational progress, is paralyzed by shame
                   and struggles with feelings of victimization, and
                   had begun to recapitulate this re-victimization.
                   Despite feelings of guilt and shame she is unable
                   to halt these processes.

Joyanna Silberg, Update on Psychological Consultation 3-4 (Oct. 21, 2010)

[hereinafter 2010 Report].

            Amy returned to Dr. Silberg for a second re-evaluation on December

20, 2010. During this interview, Dr. Silberg and Amy discussed Amy's reasons

for seeking restitution from defendants convicted of possessing her images.

Amy explained that "she believes that it is important for those people who are

continuing to victimize her to pay in some way, so that they have some

knowledge of the harm they are causing." Joyanna Silberg, Update on

Psychological Consultation 3 (Jan. 23, 2011) [hereinafter 2011 Report]. During

that same session, Amy also "briefly discussed her incarcerated uncle and her

fear that he will be released from prison soon as one of the things holding her

back in her life." Id. Based on this evaluation, Dr. Silberg concluded:

                   Amy's inability to move forward is . . . inhibited
                   by a sense of pervasive fear. She describes fear of
                   her uncle . . . as well as the pervasive fear of
                   multitudes of men out there who could recognize




                                        -9-
                    her from a picture and have already abused her in
                    their fantasies. . . .

                    It is clear that Amy continues to suffer from the
                    ongoing effects of her victimization from child
                    abuse and from the continued use of her
                    image by child pornography viewers, traders,
                    and abusers.

Id. at 4.

B.     Proceedings Below

             On April 14, 2011, Amy's attorney submitted, on her behalf, a

request for restitution from Lundquist. Attached to the letter request were

Amy's Victim Impact Statement, Dr. Silberg's 2008, 2010, and 2011 Reports, and a

2008 expert economic report prepared by Stan Smith, Ph.D., which calculated

Amy's lost future income, the cost of her future treatment, and the value of her

decreased enjoyment of life (the "Smith Report").

             The government presented Amy's restitution request to the district

court in its sentencing memorandum. In addition to Amy's materials, the

government enclosed the NCMEC's identification report and a table of other

defendants convicted of possessing Amy's images. At the June 17, 2011

sentencing hearing, the district court indicated its intent to order restitution in

the amount of $37,126.50. This amount was based on the restitution order issued



                                        - 10 -
in a recent case involving another defendant who had been convicted of

possessing Amy's images. See United States v. Aumais, No. 08-CR-711, 2010 WL

3033821 (N.D.N.Y. Jan. 13, 2010), report and recommendation adopted by, 2010 WL

3034730 (N.D.N.Y. Aug. 3, 2010), aff'd in part and rev'd in part, 656 F.3d 147 (2d

Cir. 2011). The district court deferred decision on the issue of restitution,

however, to allow the government to consult with Amy and to await this Court's

decision in Aumais.

             After the sentencing hearing, the government submitted a letter

confirming that Amy was willing to accept the proposed amount of restitution,

but Lundquist submitted letters renewing both his objection to any order of

restitution and his request for a hearing. Lundquist argued that: (1) he was not a

proximate cause of Amy's losses; (2) he should be able to depose Amy or

alternatively learn her identity so he could investigate her claims; (3) the district

court committed mathematical errors in its calculations during the sentencing

hearing; and (4) the district court should not rely on any of the factual findings

made in Aumais. Soon after these letters were submitted to the district court, this

Court reversed the order of restitution in Aumais. See Aumais, 656 F.3d 147.




                                        - 11 -
             In a memorandum decision and order filed December 14, 2011, the

district court denied Lundquist's request for a hearing and ordered him to make

restitution, on a joint and several basis, in the amount of $3,381,159. United States

v. Lundquist, 847 F. Supp. 2d 364, 383 (N.D.N.Y. 2011). The district court

concluded that Lundquist had proximately caused Amy's losses because

Lundquist possessed her image between February 14 and March 5, 2010, and

during that time "Amy has sustained, and continues to sustain, significant

psychological damage as a result of her knowledge that unidentified individuals

have downloaded pornographic images of her from the Internet." Id. at 371.

Although the court did not believe it was necessary that Amy know of

Lundquist's possession of her image, it nonetheless found that she had such

knowledge because the government notified her of the NCMEC identification

and, soon afterwards, Amy visited Dr. Silberg twice to obtain new expert reports,

which she then used in her restitution request. See id. at 373-74.

             In calculating the amount of loss, the district court concluded that

"all of the losses under consideration were due to the victim's re-victimization"

caused by learning about people downloading her images from the Internet. See

id. at 374-75 & n.13. The court reasoned that Amy was deemed to be "back to




                                        - 12 -
normal" in 1999 and the only reason that her symptoms re-emerged later was

because she began to receive notifications about new possessors of her images.

See id. To the extent it was necessary to quantify Lundquist's personal share of

Amy's losses, the court estimated that Lundquist proximately caused one one-

hundred-thirteenth (1/113), or 0.88 percent, of her total losses because 113

defendants had been convicted of possessing Amy's images as of the date of the

government's restitution request. Id. at 375. After finding that nearly all of

Amy's claimed losses were reasonable,5 the court calculated Lundquist's personal

share as $29,754.19. Id. at 376-78.6 But because it construed 18 U.S.C. § 3664(h) as



       5
               These losses were as follows: $512,681 for future counseling expenses
(consisting of $7,800 per year for counseling costs from 2009 through the estimated
remainder of Amy's life, and $120,000 for three expected institutionalizations
throughout her life); $2,855,173 for lost wages and benefits for the remainder of her life;
$3,500 in attorney's fees; and $13,305 in costs for all of Dr. Silberg's and Dr. Smith's
expert reports. Lundquist, 847 F. Supp. 2d at 376-78. The district court excluded fees for
an expert report that was not submitted to the court and unsubstantiated costs
ambiguously labeled "Miscellaneous Expenses, Copying, [and] Records." Id. at 378
(alteration in original and internal quotation marks omitted).

       6
              The district court concluded, in the alternative, that 18 U.S.C. § 2255(a)
creates a presumption that the minimum value of Amy's losses is $150,000, and that
$5,000 in nominal damages was reasonable under section 2259. Lundquist, 847 F. Supp.
2d at 378-79. On appeal, the government concedes that the section 2255(a) presumption
should not apply to restitution orders under section 2259 and argues that it is not
necessary to consider nominal damages because the district court correctly found that
Lundquist proximately caused a greater amount of actual losses. The notion that
section 2259 authorizes presumed statutory or nominal damages is inconsistent with



                                           - 13 -
authorizing joint and several liability in this instance, the district court ordered

that Lundquist be held jointly and severally liable for the full amount of

$3,381,159. See id. at 381-83.7

             Lundquist appeals, challenging only the order of restitution.

                                     DISCUSSION

A.    Applicable Law

             We review an order of restitution for abuse of discretion and will

reverse only if the "'challenged ruling rests on an error of law, a clearly erroneous

finding of fact, or otherwise cannot be located within the range of permissible

decisions.'" Aumais, 656 F.3d at 151 (quoting United States v. Pearson, 570 F.3d

480, 486 (2d Cir. 2009)). Under this standard, we will review the factual findings

underlying the district court's finding of proximate cause for clear error, but we

"review de novo [the] 'district court's application of th[e] facts to draw conclusions




our holding in Aumais that the losses must be proximately caused by the offense. See
United States v. Aumais, 656 F.3d 147, 153 (2d Cir. 2011).

      7
               The district court neglected to include in its order the repayment schedule
required by 18 U.S.C. § 3664(f)(2) and has sua sponte issued an application for leave to
correct this clerical mistake. Because we remand for recalculation of the amount of
restitution, we deny that application as moot.




                                          - 14 -
of law, including a finding of liability.'" Id. at 154 (quoting Travellers Int'l, A.G. v.

Trans World Airlines, 41 F.3d 1570, 1575 (2d Cir. 1994)).

      1.     Mandatory Restitution Under Section 2259

             Originally enacted as part of the Violence Against Women Act of

1994, Pub. L. No. 103-322, tit. IV, 108 Stat. 1902, 18 U.S.C. § 2259 requires courts

to "order restitution for any offense under this chapter," including the crimes of

receiving and possessing child pornography. 18 U.S.C. § 2259(a), (b)(4); see also

id. § 2252A(a)(2)(A), (a)(5)(B). The offender must make restitution for "the full

amount of the victim's losses." Id. § 2259(b)(1). As used in the statute, "victim"

means "the individual harmed as a result of a commission of a crime under this

chapter." Id. § 2259(c). In Aumais, we held that the children depicted in child

pornography generally -- and Amy specifically -- are victims within the meaning

of this section. Aumais, 656 F.3d at 152.8


      8
              We reject Lundquist's argument that Amy was not his victim because he
did not know that the child in the image was Amy. Although the term "'knowingly' . . .
applies to every element" of Lundquist's crimes, United States v. Williams, 553 U.S. 285,
294 (2008), the identity of the child is not an element of those crimes, see 18 U.S.C.
§ 2252A(a)(2)(A), (a)(5)(B). Lundquist needed to know only that the image was "child
pornography," id., defined as "sexually explicit visual portrayals that feature children,"
Williams, 553 U.S. at 288. By pleading guilty, Lundquist admitted he had such
knowledge and therefore knew that each child in those images was a victim of his
offense. See Aumais, 656 F.3d at 152.




                                          - 15 -
              The "full amount of the victim's losses" is defined as:

                     any costs incurred by the victim for --

                     (A)    medical services relating to physical,
                            psychiatric, or psychological care;

                     (B)    physical and occupational therapy or
                            rehabilitation;

                     (C)    necessary transportation, temporary
                            housing, and child care expenses;

                     (D)    lost income;

                     (E)    attorneys' fees, as well as other costs
                            incurred; and

                     (F)    any other losses suffered by the victim as a
                            proximate result of the offense.

Id. § 2259(b)(3). We have held that the "victim's losses must be proximately

caused by the defendant's offense" even if they fall within one of the enumerated

categories in subparagraphs (A) through (E) because "proximate cause is a

deeply rooted principle in both tort and criminal law that Congress did not

abrogate when it drafted § 2259." Aumais, 656 F.3d at 153 (citing United States v.

Monzel, 641 F.3d 528, 535-36 (D.C. Cir. 2011)).9 For this standard to be met, there



       9
              We note that as of the date of this opinion, every circuit except the Fifth
Circuit has concluded, based on either the text or background common law principles,



                                           - 16 -
must be "'some direct relation between the injury asserted and the injurious

conduct alleged.'" Id. (quoting Hemi Grp., LLC v. City of New York, 559 U.S. 1, 9

(2010)).

              To the extent there is "[a]ny dispute as to the proper amount or type

of restitution[,] [it] shall be resolved by the court by the preponderance of the

evidence," with the government bearing the burden of proof. 18 U.S.C. § 3664(e);

see id. § 2259(b)(2) ("An order of restitution under this section shall be issued and

enforced in accordance with section 3664 in the same manner as an order under

section 3663A."). The district court need not hold a "full-blown evidentiary

hearing" on these issues, but it must offer each defendant "an adequate

opportunity to present his position." United States v. Sabhnani, 599 F.3d 215, 258

(2d Cir. 2010) (internal quotation marks omitted) (quoting United States v. Maurer,


that section 2259 contains a proximate cause requirement. See United States v. Benoit, 713
F.3d 1, 20 (10th Cir. 2013); United States v. Fast, 709 F.3d 712, 721-22 (8th Cir. 2013);
United States v. Gamble, 709 F.3d 541, 546-47 (6th Cir. 2013); United States v. Laraneta, 700
F.3d 983, 990 (7th Cir. 2012); United States v. Burgess, 684 F.3d 445, 459 (4th Cir. 2012);
United States v. Kearney, 672 F.3d 81, 95-96 (1st Cir. 2012); United States v. Kennedy, 643
F.3d 1251, 1261 (9th Cir. 2011); United States v. Monzel, 641 F.3d 528, 535-36 (D.C. Cir.
2011); United States v. McDaniel, 631 F.3d 1204, 1208-09 (11th Cir. 2011); United States v.
Crandon, 173 F.3d 122, 125 (3d Cir. 1999). But see In re Amy Unknown, 701 F.3d 749, 774
(5th Cir. 2012) (en banc) (holding that there is no proximate cause requirement for the
five enumerated categories of compensable losses). The Supreme Court recently
granted certiorari to resolve this circuit split. See Paroline v. United States, No. 12-8561,
2013 WL 497856 (U.S. June 27, 2013) (mem.).




                                           - 17 -
226 F.3d 150, 151-52 (2d Cir. 2000) (per curiam)). Even if the district court holds

an evidentiary hearing, however, "[n]o victim shall be required to participate in

any phase of a restitution order." 18 U.S.C. § 3664(g)(1).

             In setting the amount of restitution, the court need only make a

"reasonable estimate" of the victim's loss. See Pearson, 570 F.3d at 486-87. "'We

will uphold an award of restitution under Section 2259 if the district court is able

to estimate, based upon facts in the record, the amount of [a] victim's loss with

some reasonable certainty.'" Id. (quoting United States v. Doe, 488 F.3d 1154, 1160

(9th Cir. 2007)); see also United States v. Burgess, 684 F.3d 445, 460 (4th Cir. 2012)

("[T]he district court is not required to justify any award with absolute

precision . . . ."); Monzel, 641 F.3d at 540 (noting that, under section 2259, "some

degree of approximation" is acceptable and "mathematical precision" is not

required (quotation omitted)).

             Section 3664(h) also authorizes the district court to impose joint and

several liability in certain circumstances:

                    If the court finds more than 1 defendant has
                    contributed to the loss of a victim, the court may
                    make each defendant liable for payment of the
                    full amount of restitution or may apportion
                    liability among the defendants to reflect the level




                                          - 18 -
                   of contribution to the victim's loss and economic
                   circumstances of each defendant.

18 U.S.C. § 3664(h).

             In Aumais, it was unnecessary for the Court to address the issue of

joint and several liability because there was no evidence that the defendant in

that case had proximately caused any of Amy's losses. See Aumais, 656 F.3d at

155. Nevertheless, the Court suggested that holding a criminal defendant jointly

and severally liabile with others who were not before the sentencing court would

be problematic and inconsistent with the text of section 3664(h), which "implies

that joint and several liability may be imposed only when a single district judge

is dealing with multiple defendants in a single case (or indictment)." Id. at 155-

56.

      2.     The Evidence of Proximate Cause in Aumais

             In Aumais, defendant Gerald Aumais had pled guilty to transporting

and possessing child pornography, including images of Amy, and the district

court ordered him to make restitution to Amy, pursuant to section 2259. See

Aumais, 656 F.3d at 149-51. We reversed because "[p]roximate cause demands

'some direct relation between the injury asserted and the injurious conduct




                                       - 19 -
alleged,'" and there was no evidence that such a relationship existed between

Aumais's possession and Amy's losses. See id. at 154-55 (citation omitted).

             The district court had relied on Amy's victim impact statement and

the testimony of Dr. Silberg, see id. at 149-50, but Amy's statement was prepared

and Dr. Silberg's evaluations took place before Aumais was arrested on

November 16, 2008. Id. at 154. This evidence suffered from several deficiencies:

(1) it did not show that Amy had "direct contact with Aumais" or that she even

knew of "his existence"; (2) the victim impact statement did not mention Aumais;

and (3) Dr. Silberg could not "speak to the impact on Amy caused by this

defendant" because her evaluations were all performed before Aumais's arrest. Id.

Accordingly, there was a complete "absence of evidence linking Aumais'

possession to any loss suffered by Amy." Id. at 155.

             We did not decide the circumstances in which a victim of child

pornography can recover restitution, or the type of proof that would suffice to

show causation. We did quote with approval a portion of the Ninth Circuit's

decision in United States v. Kennedy, 643 F.3d 1251 (9th Cir. 2011):

             The government's evidence showed only that the
             defendant participated in the audience of persons who
             viewed the images of Amy. While this may be
             sufficient to establish that the defendant's actions were



                                        - 20 -
             one cause of the generalized harm Amy suffered due to
             the circulation of her images on the internet, it is not
             sufficient to show that they were a proximate cause of
             any particular losses.

Aumais, 656 F.3d at 154-55 (internal quotation marks and alterations omitted)

(quoting Kennedy, 643 F.3d at 1264). We carefully noted, however, that our

"opinion does not categorically foreclose payment of restitution to victims of

child pornography from a defendant who possesses their pornographic images."

Id. at 155. Indeed, we acknowledged that the evidence of harm suffered by Amy

was credible and well-established. See id. We only narrowly held that "where

the Victim Impact Statement and the psychological evaluation were drafted

before the defendant was even arrested -- or might as well have been -- . . . the

victim's loss was not proximately caused by a defendant's possession of the

victim's image." Id.

             In Aumais and Kennedy, both courts were concerned that "the record

did not include any evidence that [the defendant's] conduct contributed to [the

victim's] claimed losses at all." Kennedy, 643 F.3d at 1264 (emphasis added); see

Aumais, 656 F.3d at 155. In both cases, the government relied on essentially the

same evidence: victim impact statements and psychological evaluations

demonstrating that the victim generally suffered harm from her awareness that



                                       - 21 -
unidentified persons were able to look at images of her childhood abuse. See,

e.g., Aumais, 656 F.3d at 149-50; Kennedy, 643 F.3d at 1255-56. In neither case did

the government present evidence that the victim continued to suffer this harm

after the defendant's possession of her images, at a time when the victim would

have learned -- and in fact did learn -- about the specific defendant's offense.

Thus, in both cases, the government proved only that the victims suffered harm

from their general fear that others were likely in possession of their images --

harm that would have existed whether or not the specific defendants had ever

actually possessed the victims' images. See United States v. Fast, 709 F.3d 712, 722

(8th Cir. 2013) (explaining that defendant "could not have caused -- and thus

could not be liable for -- losses before" the date he possessed images of the

victim); United States v. Gamble, 709 F.3d 541, 554 (6th Cir. 2013) ("As a logical

matter, a defendant generally cannot cause harm prior to the date of his

offense.").

              The Ninth Circuit's decision in Kennedy does suggest, in a portion

not cited in Aumais, that the government must prove that the defendant directly

caused some discrete, measurable aggravation of the injury. See Kennedy, 643

F.3d at 1264-65 ("[T]he district court's inability to calculate the loss attributable to




                                         - 22 -
Kennedy's offense is due to the government's failure to introduce evidence of

such a loss (such as evidence that Kennedy's conduct led to Amy and Vicky

needing additional therapy sessions or missing days at work)."). We decline to

follow this dicta, for several reasons.

             First, a recent Ninth Circuit per curiam opinion appears to cast

doubt on this aspect of Kennedy. See In re Amy, 710 F.3d 985, 987 (9th Cir. 2013)

(per curiam). In that case, the district court concluded that Amy's and another

victim's evidence did not satisfy the standard established in Kennedy, but the

Ninth Circuit issued a writ of mandamus ordering the lower court to award

restitution because there was "sufficient evidence to establish a causal connection

between defendant's offense and petitioners' losses." Id. Although the restitution

requests are sealed, the publicly available briefs submitted to the Ninth Circuit

suggest that the victims did not present particularized evidence of the sort

described in Kennedy; indeed, the evidence in that case appears to be no different

than the evidence now before us. See Petition for a Writ of Mandamus at 12-14,

21-22, In re Amy, No. 13-70858 (9th Cir. Mar. 8, 2013) (ECF No. 2); see also

Response by the United States at 9 n.5, In re Amy, No. 13-70858 (9th Cir. Mar. 11,

2013) (ECF No. 8) (advocating for the same method of calculating restitution




                                          - 23 -
used in this case). In sum, the Ninth Circuit has found non-particularized

evidence sufficient to support an award of restitution. To the extent that Kennedy

imposes a stricter requirement for proof of causation, we decline to adopt that

approach.

              Second, while nearly every circuit has recognized a proximate cause

requirement in section 2259, see supra note 9, most of these courts have also

acknowledged the inherent difficulty of applying that concept in this context.

Accordingly, none has required, as a matter of law, more particularized proof

than what has been presented in this case.10

              Finally, a legal rule demanding more particularized proof would be

inconsistent with the principles underlying the concept of proximate cause,



       10     See, e.g., Gamble, 709 F.3d at 549-50 ("Generally if the injury is the type that
the statute was intended to prohibit, it is more likely to be proximately caused.");
Kearney, 672 F.3d at 99 (rejecting "the theory that the victim of child pornography could
only show causation if she focused on a specific defendant's viewing and redistribution
of her images and then attributed specific losses to that defendant's actions"); Burgess,
684 F.3d at 460 ("While the district court is not required to justify any award with
absolute precision, the amount of the award must have a sufficient factual predicate.");
McDaniel, 631 F.3d at 1207 (considering proximate cause to be a factual finding
reviewed for clear error); see also Kennedy, 643 F.3d at 1263 (citing McDaniel with
approval and noting that in that case, "the government established proximate cause
through evidence that: (1) NCMEC had notified the victim that the defendant
possessed her image, (2) the victim suffered when she received such notices, and (3) this
suffering necessitated further therapy").




                                            - 24 -
which "Congress did not abrogate when it drafted § 2259." Aumais, 656 F.3d at

153. Proximate cause refers generally to the concept that "[i]njuries have

countless causes, [but because] not all should give rise to legal liability," the law

will "'decline[] to trace a series of events beyond a certain point.'" CSX Transp.,

Inc. v. McBride, 131 S. Ct. 2630, 2637 (2011) (quoting Palsgraf v. Long Island R.R.

Co., 248 N.Y. 339, 352 (1928) (Andrews, J., dissenting)). "At bottom, the notion of

proximate cause reflects 'ideas of what justice demands, or of what is

administratively possible and convenient.'" Aumais, 536 F.3d at 154 (quoting

Holmes v. Sec. Investor Prot. Corp., 503 U.S. 258, 268 (1992)).

              Of course, what justice demands is heavily dependent on the

circumstances. Hence, there can be "no bright line demarcating a legally

sufficient proximate cause from one that is too remote."11 People v. Roberts, 826


       11
              See also Palsgraf v. Long Island R.R. Co., 248 N.Y. 339, 353-54 (1928)
(Andrews, J., dissenting) ("[T]he problem of proximate cause is not to be solved by any
one consideration. . . . There are no fixed rules to govern our judgment."); Dan B. Dobbs
et al., The Law of Torts § 199 (2d ed. supp. 2013) ("The [proximate cause] rules call for
judgments, not juggernauts of logic. . . . [N]o version of the rules can be expected to
assure any given answer in a particular case . . . ."). This inherent difficulty has led
many to criticize the various articulations and applications of the proximate cause
standard as "arbitrar[y]," CSX Transp., Inc. v. McBride, 131 S. Ct. 2630, 2637 (2011)
(quotation omitted), and "confus[ing]," Exxon Co., U.S.A. v. Sofec, Inc., 517 U.S. 830, 838
(1996). Despite its shortcomings, however, proximate cause remains an "enduring
common law concept that is useful despite its imprecision." CSX Transp., Inc., 131 S. Ct.
at 2645 (Roberts, C.J., dissenting).



                                           - 25 -
P.2d 274, 300 n.11 (Cal. 1992). Accordingly, we decline to adopt a rule

mandating the type of proof victims of child pornography must present before

they can obtain restitution. It is sufficient if the evidence shows that there is

more likely than not "some direct relation between the injury asserted and the

injurious conduct alleged." Aumais, 656 F.3d at 154 (quotation omitted); see also

18 U.S.C. § 3664(e) ("Any dispute . . . shall be resolved by the court by the

preponderance of the evidence.").

B.    Application

             First, we consider whether Aumais precludes a finding of proximate

cause in this case and conclude it does not. Next, we determine that the

government's evidence reasonably supports a finding of proximate cause. We

then conclude that the district court's method of estimating the amount of

restitution was reasonable, although we also conclude that the district court

erred in including damages for harm that Lundquist could not have caused.

Finally, we hold that the district court erred by holding Lundquist jointly and

severally liable for Amy's total losses.




                                           - 26 -
      1.    Aumais Does Not Preclude Restitution

            Lundquist argues primarily that Aumais forecloses a finding of

proximate cause as a matter of law in this case. He points out that Amy's victim

impact statement and the 2008 Report are the same documents submitted in

Aumais, and that neither the 2010 nor the 2011 Report identifies Lundquist

specifically as a cause of Amy's harm. Thus, according to Lundquist, both "the

Victim Impact Statement and the psychological evaluation[s] were drafted before

the defendant was even arrested -- or might as well have been" -- and thus cannot

support a finding of proximate cause as a matter of law. Aumais, 656 F.3d at 155

(emphasis added).

            We conclude that Lundquist takes the phrase "or might as well have

been" in Aumais out of context. As Lundquist acknowledges, Dr. Silberg's

testimony in Aumais was based on the 2008 Report, which was prepared on

November 21, 2008, a few days after Aumais's arrest on November 16, 2008. But

the 2008 Report was based on evaluations conducted on June 11-12, July 29, and

November 10, 2008, days and even months before Aumais's arrest. See Aumais,

656 F.3d at 154; 2008 Report at 1. In context, then, the phrase "or might as well

have been" undoubtedly refers to reports -- like the one in Aumais -- that are




                                       - 27 -
technically prepared after the defendant's arrest, but which could not possibly

contain any information concerning the victim's condition as a result of the

defendant's possession. These types of reports "cannot speak to the impact on

[the victim] caused by this defendant." Id. at 154; accord United States v. McGarity,

669 F.3d 1218, 1269-70 (11th Cir. 2012) (citing Aumais, 656 F.3d at 154) (holding

proximate cause cannot be based on testimony of psychological expert who had

not evaluated Amy after the defendant's arrest).

               Here, in contrast, the new psychological reports were prepared on

October 21, 2010 and January 23, 2011, and were based on evaluations conducted

on August 17 and December 20, 2010, respectively. Hence, both new reports

were prepared and based on evaluations conducted months after Lundquist's

arrest on March 5, 2010. Although the reports do not mention Lundquist

specifically, they show that Amy continued to suffer harm as a result of learning

about new possessors of images of her abuse during the time period when she

would have learned about Lundquist. Accordingly, the new reports could

potentially "speak to the impact on Amy caused by this defendant." Aumais, 656

F.3d at 154.




                                         - 28 -
            Additionally, the district court in Aumais found that Amy did not

even know of Aumais's existence. See id. at 154. Here, in contrast, the district

court found that Amy learned about Lundquist's possession of her image, and

we conclude that this finding was not clearly erroneous. Although the record is

unclear as to precisely when Amy received the notification, the district court

noted that the government had a duty to notify Amy and, between the dates of

Lundquist's arrest and his guilty plea, Amy visited Dr. Silberg twice for re-

evaluations "to determine to what extent she was continuing to be

psychologically re-victimized due to her knowledge that individuals were

exchanging and viewing pornographic photographs of her on the Internet."

Lundquist, 847 F. Supp. 2d at 372. During one of these evaluations, Amy

disclosed that she was personally involved in seeking restitution from these

individuals. The two evaluations provided the basis for the 2010 and 2011

Reports, which Amy then used to support her request for restitution from

Lundquist. This sequence of events supports the reasonable inference that Amy

went for the re-evaluations at least in part because she had learned about

Lundquist and intended to seek restitution from him.12



      12
            See, e.g., Kearney, 672 F.3d at 100 (considering fact that "[the victim's]



                                          - 29 -
             Accordingly, this case is distinguishable from Aumais because the

government has presented evidence that: (1) Amy continued to suffer harm after

Lundquist's arrest as a result of learning about individuals -- like Lundquist --

who had come into possession of images of her abuse; and (2) Lundquist was one

of the possessors that Amy learned about during that time. These facts support

an inference that the harm documented in the 2010 and 2011 Reports was caused

at least in part by learning about Lundquist's offense. Hence, the record before

the district court was sufficient to support a finding that Lundquist's conduct

was a proximate cause of some of Amy's harm. See United States v. McDaniel, 631

F.3d 1204, 1209 (11th Cir. 2011).

             We acknowledge that it may appear anomalous to tie a defendant's

liability for restitution directly (and often solely) to action taken by the

government. A victim of a child pornography crime ordinarily learns of a

defendant's offense (and thereby can make a showing of proximate cause) only



lawyer received a victim notification letter, and [the victim] affirmatively requested
restitution" as evidence of the victim's knowledge); McGarity, 669 F.3d at 1269
(characterizing Aumais as holding that "proximate cause cannot exist without a showing
that a victim of sexual abuse learns of a defendant's harmful possession"); McDaniel, 631
F.3d at 1209 (affirming finding of proximate cause based on evidence that victim
received notice of the defendant's arrest and these notices typically aggravated victim's
injuries).




                                          - 30 -
after receiving notice from the government.13 The government's role in the chain

of causation, however, is an unavoidable, practical consequence of Congress's

decision that child pornography victims must be given notice of the crime

committed against them and an opportunity to assert their rights. We conclude

that this role does not provide a basis for denying restitution to a victim harmed

by a defendant's actions.

              There is no doubt that victims of child pornography suffer harm

from the circulation of their images, see New York v. Ferber, 458 U.S. 747, 759

(1982) ("[T]he harm to the child is exacerbated by the[] circulation [of these

images]."); Aumais, 656 F.3d at 152, and it is also indisputable that Congress



       13
                Pursuant to 18 U.S.C. § 3771(a), a crime victim has specified rights,
including the "right to be reasonably heard at any public proceeding in the district court
involving . . . plea [or] sentencing," the "reasonable right to confer with the attorney for
the Government in the case," and the "right to full and timely restitution as provided in
law." 18 U.S.C. § 3771(a)(4)-(6). The government "shall make [its] best efforts to see that
crime victims are notified of, and accorded, the rights described" above. Id. § 3771(c)(1).
Generally, the DOJ satisfies its obligations under section 3771 through an automated
program, the Victim Notification System ("VNS"). See Victim Notification Program (VNS),
U.S. Dep't of Justice, http://www.justice.gov/criminal/vns/ (last visited Sept. 9, 2013); see
also Kearney, 672 F.3d at 85 n.4 (describing the VNS). With respect to child pornography
cases, the Child Pornography Victims Assistance Program of the FBI contacts victims to
determine whether they would like to continue receiving notification letters or to opt
out of such notices in the future. See Office for Victim Assistance, Fed. Bureau of
Investigation, Child Pornography Victim Assistance, available at
http://www.fbi.gov/stats-services/victim_assistance/brochures-handouts/cpva.pdf.




                                            - 31 -
mandated restitution for victims of these offenses, see 18 U.S.C. §§ 2259(a), 2252A.

While it is clear that Congress did not mean for section 2259 "to serve as strict

liability against any defendant possessing such admittedly repugnant images or

videos," McGarity, 669 F.3d at 1270, the requirement of proximate cause strikes a

balance, limiting the defendant's liability to those losses that can be proved to

have "some direct relation" to his offense. Aumais, 656 F.3d at 154 (quotation

omitted). Perhaps it is not ideal, but using the victim's after-the-fact knowledge

of the defendant's conduct is an "'administratively possible and convenient'"

manner of proving this relationship, which is all that proximate cause requires

here. Id. (quoting Holmes, 503 U.S. at 268). Even though the government

ordinarily helps to create this evidentiary link between the defendant's crime and

the victim's harm, the defendant's conduct remains the proximate cause of the

victim's resulting harm because one of the foreseeable risks of possessing child

pornography is that the victim may eventually learn about the crime in some

manner. See Dobbs, supra, § 204 ("[I]f the intervening cause itself is part of the

risk negligently created by the defendant, or if it is reasonably foreseeable at the

time of the defendant's negligent conduct, . . . the defendant is not relieved of

liability merely because some other person or force triggered the injury.").




                                        - 32 -
      2.     Specific Evidence of Proximate Cause

             We conclude that the district court did not abuse its discretion in

finding that Lundquist proximately caused some portion of Amy's losses. The

original 2008 Report explains that notifications about new possessors like

Lundquist are "ongoing triggers" for Amy, which cause her problems in the areas

of "[m]ood regulation, cognitive distortions, feelings of shame, self-blame, and

guilt, self-esteem, alcohol abuse, dissociation, academic progress, interpersonal

relationships, and vocational success." 2008 Report at 8-9. The 2010 Report

confirms that after Lundquist's arrest, "many of the symptoms that Amy

evidenced in [the 2008 Report] remain, and some have worsened." 2010 Report

at 3. The 2011 Report specifies that: (1) her "poor interpersonal choices are seen

as direct effects of the previous and ongoing abuse of Amy on the Internet and as

a child"; (2) her inability to set or fulfill career goals "is exacerbated by her

awareness of this pervasiveness of her image on the Internet which makes her

fearful of interacting with many people outside the comfort of her familiar

surroundings"; and (3) her "inability to move forward is also inhibited by a sense

of pervasive fear . . . of her uncle . . . as well as the pervasive fear of multitudes of




                                          - 33 -
men out there who could recognize her from a picture and have already abused

her in their fantasies." 2011 Report at 4.

             In short, "[i]t is clear that Amy continues to suffer from the ongoing

effects of her victimization from child abuse and the continued use of her image

by child pornography viewers." Id. Because the sequence of events following

Lundquist's arrest supports the reasonable inference that Amy learned about

Lundquist before visiting Dr. Silberg for the re-evaluations, the district court

reasonably determined that Lundquist caused part of the harm described in the

2010 and 2011 Reports and thus was more likely than not a proximate cause of

some of Amy's losses. Moreover, Lundquist submitted a letter in connection

with sentencing, in which he admitted having reviewed the victim impact

statements of the children depicted in the images in his possession and

acknowledged that he had "made them my vict[i]ms by my actions, that they

relive it 24/7." Accordingly, Lundquist has admitted that his actions harmed

Amy. Although such evidence is not necessary to show proximate cause, it

provides additional support for the district court's finding in this instance.

             Lundquist argues that the district court abused its discretion by

making its findings without holding an evidentiary hearing. We disagree. It was




                                        - 34 -
well within the district court's discretion to decline to hold a "full-blown

evidentiary hearing" because Lundquist had "an adequate opportunity to present

his position." Sabhnani, 599 F.3d at 258 (quotation omitted). Lundquist had

ample opportunity to raise objections to Amy's supporting materials, but failed

to do so. Instead, he made primarily legal arguments that did not require a

hearing to resolve. The only "evidentiary" relief that Lundquist sought was the

opportunity to depose Amy or learn her true identity, but "[n]o victim shall be

required to participate in any phase of a restitution order." 18 U.S.C. § 3664(g)(1).

Accordingly, the district court did not abuse its discretion by relying only on the

parties' submissions.

      3.     The Amount of Restitution

             While the record supports a finding that Lundquist proximately

caused some of Amy's harm, we recognize that trying to determine which

specific losses are attributable to him is an arduous task. As discussed above, we

reject any suggestion in Kennedy that Amy must show specific losses caused by

her knowledge of Lundquist, such as "additional therapy sessions or miss[ed]

days at work." Kennedy, 643 F.3d at 1265. Such an approach misconstrues the

nature of Amy's psychological injury -- an ongoing trauma that manifests itself in




                                        - 35 -
every phase of her life -- and would likely underestimate the amount of loss for

which Lundquist is responsible. See 18 U.S.C. § 2259(b)(1) (requiring that

restitution be ordered in "the full amount of the victim's losses" (emphasis

added)). Instead, as with all restitution orders under section 2259, the district

court need only make a "reasonable estimate" of the victim's loss. Pearson, 570

F.3d at 487.

               Here, the district court calculated Lundquist's share of Amy's loss as

the total loss caused by Amy's knowledge that individuals possessed images of

her abuse, divided by the total number of persons convicted of possessing these

images at the time of the restitution request. See Lundquist, 847 F. Supp. 2d at

375. Although, as discussed below, the district court committed certain errors in

setting the numerator in this equation -- that is, the total loss caused by Amy's re-

victimization -- we conclude that this approach leads to a reasonable estimate of

the losses caused by Lundquist. See Pearson, 570 F.3d at 487. In so holding, we

join those courts that have concluded that section 2259 does not require a more

precise measure of losses. See Gamble, 709 F.3d at 554 (finding per capita method

to be reasonable and consistent with Congress's desire to provide compensation

to victims while also assigning some value to the social harm); see also United




                                         - 36 -
States v. Kearney, 672 F.3d 81, 100 (1st Cir. 2012) (affirming an alternative

calculation based on an average of the amount of restitution ordered in similar

cases).14

              We find no reason to impose a more exacting standard for

calculating loss here when none is required in many comparable areas of the law.

For example, when making loss valuations under the U.S. Sentencing Guidelines,

"[a] reasonable estimate of the loss is all that is necessary." United States v. Singh,

390 F.3d 168, 192 (2d Cir. 2004); accord United States v. Coppola, 671 F.3d 220, 250

(2d Cir. 2012). Of course, the district court's determination must be grounded in

evidence and not derived from mere speculation, see United States v. Deutsch, 987

F.2d 878, 886 (2d Cir. 1993), but the court need not establish a victim's loss with

exactitude, see United States v. Markle, 628 F.3d 58, 64 (2d Cir. 2010); United States

v. Bryant, 128 F.3d 74, 75-76 (2d Cir. 1997) (per curiam). The district court may

estimate the losses based on a calculation that is "appropriate and practicable

       14
              But see Benoit, 713 F.3d at 22 & n.8 (rejecting the "implicit" use of a per
capita calculation, but noting that this method would be permissible if the court made
"factual findings as to whether the number of judgments was approximately equal to
the number of end-users [of the pornography] [and] whether Benoit caused
approximately the same amount of damages as other end-users"); Kennedy, 643 F.3d at
1266 (declining to rule out the possibility that a per capita calculation could satisfy the
proximate cause standard, but noting that the standard would "continue to present
serious obstacles for victims seeking restitution in these sorts of cases").




                                            - 37 -
under the circumstances." U.S. Sentencing Guidelines Manual § 2B1.1 cmt.

n.3(C).

             Similarly, juries are instructed to approximate damage awards and

not to require a mathematically precise connection between the defendant's

actions and the victim's harm.15 As the Supreme Court has noted, "juries

[historically] were accorded broad discretion to award damages as they saw

fit . . . [and] 'in cases where the amount of damages was uncertain, their

assessment was a matter so peculiarly within the province of the jury that the

Court should not alter it.'" Atl. Sounding Co. v. Townsend, 557 U.S. 404, 409 (2009)

(quoting Feltner v. Columbia Pictures Television, Inc., 523 U.S. 340, 353 (1998)); see

also TXO Prod. Corp. v. Alliance Res. Corp., 509 U.S. 443, 457 (1993) ("[Punitive

damages] awards are the product of numerous, and sometimes intangible,

factors; a jury imposing a punitive damages award must make a quantitative

assessment based on a host of facts and circumstances unique to the particular

case before it."). As the district court is the fact finder in disputes over the

      15       See 4 Leonard B. Sand et al., Modern Federal Jury Instructions (Civil)
¶ 77.01, at Instruction 77-3 (2011) ("[Y]ou may award compensatory damages only for
injuries that a plaintiff proves were proximately caused by a defendant's allegedly
wrongful conduct. . . . [T]he law does not require a plaintiff to prove the amount of his
or her losses with mathematical precision, but only with as much definiteness and
accuracy as the circumstances permit.").




                                          - 38 -
amount of restitution, its method of calculating loss is also entitled to deference,

unless it "cannot be located within the range of permissible decisions." Aumais,

656 F.3d at 151 (quotation omitted).

             Finally, allowing a reasonable approximation of the loss, rather than

requiring a precise appraisal, furthers Congress's intent to compensate victims of

child pornography crimes. See Kearney, 672 F.3d at 99; see also Gamble, 709 F.3d at

550 ("The harm endured by the subject of child pornography upon realizing that

others are viewing her image is part of what the child pornography prohibitions

are designed to deter."). Congress made restitution under section 2259

"mandatory" for these offenses, demonstrating its intent to allow these victims to

recover for their losses. See 18 U.S.C. § 2259(a), (b)(4)(A); Kearney, 672 F.3d at 99;

see also 18 U.S.C. § 2252A(a)(2)(A), (a)(5)(B). But Congress could not have

intended that these victims be required to prove their losses to such an exact

degree that they would effectively have to testify in every restitution hearing to

explain how each defendant's "conduct led to [them] needing additional therapy

sessions or missing days at work." Kennedy, 643 F.3d at 1264-65; see 18 U.S.C.

§ 3664(g)(1) ("No victim shall be required to participate in any phase of a

restitution order."); Kearney, 672 F.3d at 99 ("Congress was attempting to




                                         - 39 -
compensate the victims of child pornography, not to intensify the harm they

have already suffered as a condition of obtaining restitution."). Accordingly, we

endorse the district court's use of a per capita calculation as reasonable and

consistent with the purpose of the statute.16

             The district court did commit clear error, however, in calculating the

numerator because it included amounts for harm that Lundquist could not have

proximately caused. First, the district court found that "all of the losses under

consideration were due to the victim's re-victimization, caused by all of the

individuals downloading pornographic images of her from the Internet," because

Amy was "back to normal" in 1999 and her relapse was triggered only by

learning that others had downloaded images of her abuse. Lundquist, 847 F.

Supp. 2d at 374 & n.13. This finding was clearly erroneous. The record

unambiguously demonstrates that Amy's uncle, the original abuser who created

and disseminated Amy's images, continued to be a proximate cause of some of

Amy's losses.



      16
              We acknowledge that the denominator will increase as more possessors
are convicted, creating a potential anomaly where the defendants convicted earlier will
pay a larger share. The numerator, however, also has the potential to increase if the
victim can show additional damages attributable to re-victimization.




                                         - 40 -
             The district court relied heavily on the 1999 prognosis that Amy was

"back to normal," but in the 2008 Report, Dr. Silberg characterized that prognosis

as "optimistic." 2008 Report at 3. She explained that Amy's symptoms

predictably "escalated in prominence" during her adolescence because she was

"faced with decision-making involving issues of trust and intimacy and future

planning about her life." Id. This "conform[ed] to the expected trajectory of

victims like [Amy] who experience early sexual abuse." Id. at 8. Accordingly, the

evidence clearly demonstrates that Amy would have suffered some of her

current difficulties because of the original sexual abuse, even if she had never

learned that others were looking at her images online.

             Indeed, the 2010 and 2011 Reports make clear that Amy's uncle

continues to be an independent cause of her ongoing suffering. See 2010 Report

at 3 (indicating that Amy is "triggered by the basement door at her uncle's

house"); 2011 Report at 3 (describing Amy's fear of her uncle being released from

prison); id. at 4 ("It is clear that Amy continues to suffer from the ongoing effects

of her victimization from child abuse and from the continued use of her image by

child pornography viewers, traders, and abusers." (emphasis added)). Moreover,

even if her uncle were not independently causing Amy's current symptoms, he




                                        - 41 -
would still be a proximate cause of the aggravation of her injuries because that

was the foreseeable result of disseminating her images on the Internet. See

Restatement (Second) of Torts § 433A cmt. (c) (explaining that "the original

wrongdoer is liable for the additional harm caused by the intervening negligence

of the later one, while the latter is liable only for what he has himself caused"); 74

Am. Jur. 2d Torts § 67 ("The original tortfeasor is responsible for both injuries

because it is foreseeable as a matter of law that the original injury may lead to a

causally distinct additional injury.").

             Lundquist cannot be ordered to make restitution for harm that

Amy's uncle's conduct proximately caused. See Aumais, 656 F.3d at 155 ("If

Amy's future counseling costs are thus partly caused by her uncle's abuse, then

Aumais cannot be responsible for all of those losses -- a problem under the

wording of § 2259, which mandates that Aumais make restitution for the full

amount of Amy's losses caused as a result of Aumais' possession.").

Accordingly, the district court abused its discretion by including all of Amy's

losses in calculating Lundquist's share. On remand, the district court shall

apportion some of Amy's total losses to her uncle before determining the loss

caused by Amy's knowledge that individuals had downloaded images of the




                                          - 42 -
abuse she suffered. See 18 U.S.C. § 3664(h) (providing that the court "may

apportion liability among the defendants" when "more than 1 defendant has

contributed to the loss of a victim").

             Second, the district court apparently included losses that Amy

suffered before Lundquist's offense in 2010. For example, the district court seems

to have awarded "future" counseling costs estimated to begin in 2009. 17

Lundquist, 847 F. Supp. 2d at 376. Lundquist did not obtain Amy's image until

2010, however, and he cannot be held responsible for therapy costs, or any other

losses, that Amy incurred in 2009 or earlier. See Fast, 709 F.3d at 722; Gamble, 709

F.3d at 554; Aumais, 656 F.3d at 154-55. Accordingly, on remand, the district

court shall exclude any losses that were incurred before Lundquist's arrest.

      4.     Joint and Several Liability

             Finally, we conclude that the district court abused its discretion in

making Lundquist jointly and severally liable for all of Amy's losses. We

understand, as a policy matter, why joint and several liability is an appealing



      17
                These amounts were based on the estimates in the 2008 Smith Report.
Although that report was prepared before Lundquist's arrest, the district court may rely
upon it if it finds that Dr. Smith's calculations still provide a reasonable estimate of
Amy's future losses.




                                         - 43 -
option in this type of case. Joint and several liability would permit the victims of

child pornography to collect their full losses from any well-heeled defendant,

rather than require them to pursue defendants who may be, or later become,

insolvent. Such an approach would also place the onus on guilty defendants to

seek contribution from each other, rather than require the innocent victims to

request restitution from each defendant.

             We sympathize with these policy arguments and acknowledge that

joint and several liability might be appropriate if Amy had brought a civil tort

action against those who downloaded images of her abuse. But this is not a civil

action. Instead, Amy has requested mandatory restitution under section 2259, and

her request is subject to the restrictions set by that statute. On appeal, the

government concedes that there is no legal justification for holding Lundquist

jointly and severally liable for losses caused by other defendants who are not

before the court. We agree.

             If more than one defendant is responsible for a victim's loss, section

3664(h) permits the court to either "make each defendant liable for payment of

the full amount of restitution or . . . apportion liability among the defendants." 18

U.S.C. § 3664(h) (emphasis added); see also id. § 2259(b)(2) (cross-referencing




                                        - 44 -
section 3664). If the district court lacks the power to "make each defendant liable

for payment of the full amount" -- because it does not have jurisdiction over all of

the responsible parties -- the plain language of the statute leaves the court only

one option: to "apportion liability among the defendants." Id. (emphasis added).

Accordingly, section 3664(h) does not authorize ordering restitution on a joint

and several basis with other individuals who are not before the court (or

included in the same indictment). See Fast, 709 F.3d at 723 n.6; United States v.

Laraneta, 700 F.3d 983, 992-93 (7th Cir. 2012); Aumais, 656 F.3d at 156 (noting that

"[s]ection 3664(h) implies" this result).18

              Not only is joint and several liability in these circumstances

inconsistent with the text of section 3664(h), but it also contravenes the proximate

cause requirement of section 2259. The evidence shows that Lundquist

contributed to Amy's losses, but there is no evidence that he has caused all of her




       18      We note that there is a difference of opinion on this issue. See In re Amy
Unknown, 701 F.3d at 770 (concluding that "nothing in § 3664 forbids it, either expressly
or through implication"); see also United States v. Hargrove, 714 F.3d 371, 377-78 (6th Cir.
2013) (Clay, J., concurring in part and in judgment) (arguing that Fast, Laraneta, and
Aumais "overread the statute"); Fast, 709 F.3d at 727 n.8 (Shepherd, J., concurring in part
and dissenting in part) (same).




                                           - 45 -
losses.19 Indeed, Amy's losses exceed $3 million primarily because there are so

many people viewing her images on the Internet. These circumstances make it

unclear when, or if, she will ever obtain the necessary "sense of safety that the

trauma is over and that the past will not be replayed in the present," which is

essential to recovery. 2008 Report at 9. If Lundquist were the only person who

had downloaded images of the abuse Amy suffered, his arrest might provide her

with that feeling of safety. Unfortunately, he is not alone.

                                    CONCLUSION

              We conclude that Aumais is distinguishable and that the district

court did not abuse its discretion in finding that Lundquist proximately caused

part of Amy's losses or in calculating his share of the loss on a per capita basis.

The district court did err, however, in failing to apportion some of Amy's losses

to her uncle, including losses incurred before Lundquist's arrest when calculating


       19
               See Gamble, 709 F.3d at 551-52 ("Each individual defendant is not necessary
to cause the aggregate harm -- it would have happened without him."); Laraneta, 700
F.3d at 992 ("If the defendant in this case is not responsible for the viewing of the
images . . . by even one person besides himself, joint liability would be inappropriate.");
Burgess, 684 F.3d at 459 ("[T]hose individuals cannot have proximately caused a victim
the same injury."); Monzel, 641 F.3d at 539 ("Because the record does not show that
Monzel proximately caused all of Amy's injuries, the district court did not clearly and
indisputably err by declining to impose joint and several liability on him for the full
[losses] she seeks.").




                                           - 46 -
his share of Amy's losses, and holding Lundquist jointly and severally liable with

other defendants who were not before the court. Accordingly, the order of

restitution is AFFIRMED IN PART and VACATED IN PART, and the case is

REMANDED for recalculation of the amount of restitution.




                                      - 47 -